DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on January 6, 2022.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues that the amendment, to add routing based on previous drop off estimates, integrates the abstract idea into a practical application because this creates a sort of feedback loop.  Examiner believes this argument basically is based on the idea of the delivery network becoming an iterative tracked system, with each iteration featuring a new routing which takes into 
However, with the claims as they are now, such an argument is not so strong.  Here, the delivery may be carried out by a human driver.  Because the human driver is not automated and is merely following (but not controlled by) the routing instructions, the claims do not necessarily result in an automated, self-improving feedback loop.  In addition, without a controlled autonomous vehicle, we are lacking that non-generic-computer “additional element beyond the abstract idea” to help contribute to potentially overcoming 101.  Rather, there is simply the linked GPS tracking device, which is a generic computing system component and can be dismissed from contributing to overcoming 101, for that reason.  To conclude, the claims continue to be an abstract idea performed by generic computing components, which, without more, do not render patent-eligibility under current 101 guidance.  Therefore, Examiner does not find the 101 arguments to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 11, Claim(s) 1 and 11 recite(s):
- outputting, to a first driver, a first route for a delivery vehicle including a first destination set from a plurality of destinations, wherein the first destination set includes arrival times for each destination in the first destination set;
- receiving, for each destination in the first destination set, a departure time;
- receiving GPS data, of the first driver wherein the GPS data indicates a location of the delivery vehicle;
- calculating, based on the GPS data, the arrival times for each destination in the first destination set, and the departure time for each destination in the first destination set, a drop off delay for a delivery to each destination of the first destination set, wherein the drop off delay of each destination is determined based on drop off delays of previous deliveries to the destination;
- for at least one destination subsequent to the first destination set, estimating a delay time according to (a) estimated travel times based on the GPS data to each destination preceding the at least one destination and to the at least one destination, (b) drop off delays associated with destinations preceding the at least one destination;
- generating, based on the delay time, an estimated arrival (time);
- outputting, to a user, the estimated arrival time to a recipient for the at least one destination;
- determining a measured drop off delay for the delivery to the at least one destination based on a time elapsed during which the GPS data indicates movement at a speed less than a driving speed;
- updating the drop off delay associated with the at least one destination based on the measured drop off delay of the delivery;
- wherein a plurality of delivery routes, including the first delivery route, are generated based on drop off estimates associated with the first destination set based on GPS data recorded during one or more previous deliveries to destinations in the first destination set.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  system estimates times on a delivery route, provides estimated arrival times to recipients; since delivery services are typically commercial, these claims relate to commercial, marketing, and business relations/interactions.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- outputting via transmitting; server system; network; computer; global positioning system (GPS) device; automatically; one or more processors; one or more memory devices; data storage; executable code:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-7, 9-10, 12-17, and 19-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- mobile computing device (claims 7 and 17).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely adds a step to the abstract idea of updating drop off estimates.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-7, 9-17, and 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

b.  Jones, US 20030195699 A1 (notification systems and methods);
c.  Jones, US 20030195696 A1 (notification systems and methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628